IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-51160
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RENE LUJAN LAREZ,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. MO-00-CR-148-ALL
                       --------------------
                          August 15, 2002

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Rene Lujan Larez (“Larez”) appeals his guilty-plea

conviction for possession of cocaine.   Larez’s plea agreement

preserved his right to appeal the district court’s denial of his

motion to suppress his confession to ownership of cocaine found

in a search of his mother’s house; the seizure and confession

followed an earlier traffic stop of Larez which the district

court deemed illegal.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-51160
                                -2-

     Because Larez failed to object to the magistrate judge’s

report and recommendation on the motion to suppress, review is

for plain error.   See See United States v. Francis, 183 F.3d 450,

452 (5th Cir. 1999) (applying plain-error review when Government

failed to file objection to magistrate judge’s recommendation on

suppression issue); Douglass v. United Servs. Auto. Ass’n, 79
F.3d 1415, 1428-29 (5th Cir. 1996) (en banc) (failure to object

to report and recommendation results in plain error review of

both factual findings and legal conclusions).   Further, the

district court did not err in denying a second motion to suppress

because the issues asserted had been raised and rejected in

accordance with the parties’ agreement at the suppression hearing

on Larez’s first motion.

     There was no error, plain or otherwise, in the district

court’s determination, based on uncontradicted testimony which

the court found credible, that Larez’s confession to ownership of

the cocaine in his mother’s house was admissible because the

causal connection between the illegal stop and the later

confession had been broken.   See United States v. Miller, 608
F.2d 1089, 1102-03 (5th Cir. 1979).   The record is devoid of

evidence that Larez’s confession was coerced or was other than a

voluntary act of free will.

     AFFIRMED.